Citation Nr: 1444361	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spondylosis and degenerative disc disease.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected lumbar spondylosis and degenerative disc disease.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected lumbar spondylosis and degenerative disc disease and/or posttraumatic stress disorder (PTSD).

4.  Entitlement to special monthly compensation (SMC) at the housebound rate.

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska.

After the case was certified and transferred to the Board, additional evidence consisting of treatment records was added to the Veteran's electronic claims file.  As such evidence is either not pertinent to the issues on appeal or is cumulative or duplicative of the evidence already considered by the RO, a remand for consideration of such evidence is not necessary.  38 C.F.R. § 19.37(b) (2013).

The Veteran's representative also submitted additional evidence consisting of a statement and treatment records.  He specifically waived the right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

The issues of increased ratings for radiculopathy of the bilateral lower extremities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed May 2007 rating decision, the RO denied service connection for a cervical spine disorder on the basis that there was no evidence showing that it was related to his military service, to include being secondary to the service-connected lumbar spine disability.  

2.  Evidence received after the May 2007 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.

3.  Diabetes mellitus, type II was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed diabetes mellitus, type II did not develop as a result of any incident during service, including the service-connected lumbar spondylosis and degenerative disc disease.

4.  Erectile dysfunction was not present during service and currently diagnosed erectile dysfunction did not develop as a result of any incident during service, including the service-connected lumbar spondylosis and degenerative disc disease and/or PTSD.

5.  The Veteran is in receipt of a total rating based on individual employability due to service-connected disabilities (TDIU) based on the combined effects of his service-connected PTSD, lumbar spine disability, and right hip disability; he does not have a single disability rated as 100 percent disabling.

6.  The Veteran is not permanently housebound by reason of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The RO's May 2007 denial of service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final May 2007 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Diabetes mellitus, type II was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbar spondylosis and degenerative disc disease.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

4.  Erectile dysfunction was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbar spondylosis and degenerative disc disease and/or PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

5.  The criteria for SMC at the housebound rate have not been met.  38 C.F.R. §§ 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was notified in letters dated in July 2011 and March 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The July 2011 letter also informed the Veteran of the basis of the prior final denial of his claim for service connection for a cervical spine disorder in May 2007.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained all of the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2011 (service connection issues) and March 2012 with a July 2012 addendum opinion (erectile dysfunction).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

In obtaining examinations, the RO only asked for medical opinions regarding secondary service connection for diabetes mellitus, type II and erectile dysfunction.  However, in his July 2011 claim, the Veteran did not assert that such disorders were directly related to his military service, but only claimed that they were secondary to a service-connected disability.  The Board finds that medical opinions on the questions of service connection for diabetes mellitus, type II and erectile dysfunction on a direct basis are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

The Board recognizes that a VA examination for the petition to reopen was not obtained; however, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).


II.  Analysis

	A.  New and Material 

Service connection for a cervical spine disorder was denied in May 2007 because the evidence did not show that it was related to his military service, to include being secondary to his service-connected lumbar spine disability.  After receiving notice of the decision that same month, the Veteran did not appeal that decision.  Later, in July 2011, the Veteran filed a new claim.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the May 2007 decision consisted of the Veteran's STRs, personnel records, post-service medical records dated through March 2007, a VA examination in January 2007 with an addendum opinion in April 2007, and the Veteran's contentions.  His STRs did not show any complaints of, treatment for, or diagnosis of, a cervical spine disorder.  His treatment records included X-rays and an MRI in May 2006 showing degenerative changes and degenerative disc disease.  No medical opinion relating the Veteran's cervical spine disorders to his military service or to his service-connected lumbar spine disability is shown in his treatment records.  The January 2007 VA examiner opined that the Veteran's cervical spine disorders were not due to his lumbar spine disability.  The examiner also opined that it would be resorting to speculation to state any aggravation issues, as those were unknown.  A thorough rationale was provided for the examiner's opinion.  In the April 2007 addendum, the examiner reiterated that the Veteran's cervical spine disorders were not related to the lumbar spine disability and that they could not determine any aggravation issues either.  The examiner's opinion again included a rationale.  The Veteran's contentions show that he reported having ongoing symptoms following an in-service motor vehicle accident.  See, May 2006 claim.  

Accordingly, at the time of the denial of the claim for service connection for a cervical spine disorder in 2007, the claims folder contained no competent evidence that a cervical spine disorder was related to the Veteran's military service, to include being secondary to the service-connected lumbar spine disability.  Thus, the RO denied the claim for service connection for a cervical spine disorder.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In reaching the conclusion that the May 2007 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional material evidence pertinent to the issue was received within the relevant time period of the 2007 decision.  The May 2007 rating decision is thus final.  

The relevant evidence received since the May 2007 denial consists of treatment records dated through August 2012 and the Veteran's statements.  His treatment records do not contain any opinion relating any diagnosed cervical spine disorder to the Veteran's military service, to include being secondary to the service-connected lumbar spine disability.  The Veteran's statements have not provided additional information other than what was previously provided with his earlier claim.  

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a cervical spine disorder.  While the additional evidence received shows treatment, it fails to show a relationship between any current cervical spine disorder and the Veteran's military service, to include being secondary to the service-connected lumbar spine disability.  The Veteran's statements have not provided additional information pertaining to a nexus to his military service, to include being secondary to the lumbar spine disability; as noted above, his contentions at the time of the May 2007 denial included having a continuity of symptomatology since service.  While the Veteran's statements and treatment records are new, they are not material since they fail to show that a cervical spine disability is related to his military service, to include being secondary to his service-connected lumbar spine disability.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., diabetes mellitus, type II) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus, type II) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).
		1.  Diabetes Mellitus, Type II 

The Veteran's STRs show no treatment for, or diagnosis of, diabetes mellitus, type II.  His April 1974 entrance examination and November 1976 discharge examination both revealed a clinically normal endocrine system.  Both examinations show that a urinalysis was negative for sugar and albumin.  In his November 1976 report of medical history, he denied having sugar or albumin in urine.  There is no indication in the Veteran's STRs of any event, injury or disease to his endocrine system in service.  

A VA examination for the Veteran's service-connected lumbar spine in September 2003 fails to show that the Veteran reported complaints pertaining to diabetes mellitus, type II.  Post-service treatment records reflect a diagnosis of diabetes mellitus, type II beginning in June 2004.  No records contain any opinion relating diabetes mellitus, type II to the Veteran's military service, to include being secondary to the service-connected lumbar spondylosis and degenerative disc disease.  

The Veteran was afforded a VA examination in December 2011.  The examiner opined that Veteran's diabetes mellitus, type II was less likely due to his lumbar spondylosis/degenerative disc disease.  The reasoning was that the Veteran had multiple risk factors for the development of diabetes.  The examiner opined that they could not find any valid medical reasoning why the Veteran's back disease would specifically cause his diabetes.  The examiner further opined that they could not find any valid medical reasoning that would support an aggravation.  

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, it does not show that it is related to his military service, to include being secondary to the service-connected lumbar spondylosis and degenerative disc disease.

Initially, the Board notes that the Veteran has not claimed that his diabetes mellitus, type II is directly related to service.  Rather, he claimed it is secondary to his service-connected lumbar spine disability.  However, as the rating decision on appeal addressed service connection on a direct basis, the Board will do so as well.  

The evidence does not show that the Veteran incurred any event, injury or disease to his endocrine system or that his diabetes mellitus, type II had its onset in service.  Indeed, he has not contended as such.  His STRs are silent for any complaints associated with diabetes mellitus, type II.  As discussed above, his urine was negative for sugar and albumin in November 1976 and he was shown to have a normal endocrine system at that time.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his endocrine system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his endocrine system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection on a direct basis.  In this case, the first evidence of diabetes mellitus, type II is in 2004.  None of the Veteran's treatment records contain any opinion indicating that his diabetes mellitus, type II had its onset during service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed diabetes mellitus, type II was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as diabetes mellitus is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of diabetes mellitus symptoms since service.  None of the Veteran's treatment records or contentions have indicated a continuity of symptomatology following his military service.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected lumbar spondylosis and degenerative disc disease either caused or aggravated his diabetes mellitus, type II.  The only medical opinion of record as to secondary service connection is that of the December 2011 examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The December 2011 examiner's opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of diabetes mellitus, type II being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between diabetes mellitus, type II and his active duty or his service-connected lumbar spondylosis and degenerative disc disease, service connection for diabetes mellitus, type II is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, including his service-connected lumbar spondylosis and degenerative disc disease, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to his service-connected lumbar spondylosis and degenerative disc disease is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

		2.  Erectile Dysfunction

The Veteran's STRs show no treatment for, or diagnosis of, erectile dysfunction.  His April 1974 entrance examination and November 1976 discharge examination both revealed a clinically normal genitourinary system.  There is no indication in the Veteran's STRs of any event, injury or disease to his genitourinary or male reproductive system in service.  

A VA examination for the Veteran's service-connected PTSD in July 2003 and in June 2004, and for his lumbar spine in September 2003, June 2004, August 2006, and June 2010 all fail to show that the Veteran reported complaints pertaining to erectile dysfunction.  

Post-service treatment records do not contain any opinion relating erectile dysfunction to the Veteran's military service, to include being secondary to the service-connected lumbar spondylosis and degenerative disc disease and/or PTSD.  

The Veteran was afforded a VA examination in December 2011.  The examination for the diabetes mellitus, type II shows that the examiner reported erectile dysfunction as a condition that was at least as likely as not due to diabetes mellitus.  The Veteran reported that he had had erectile dysfunction for five years.  The examiner opined that Veteran's erectile dysfunction was less likely due to his lumbar spondylosis/degenerative disc disease.  The reasoning was that the Veteran had multiple risk factors for the development of erectile dysfunction.  The examiner noted that in many cases, back disease did not cause erectile dysfunction unless there was significant change in the extreme lower spine.  The examiner noted that they did review that with the Veteran and explained his past MRI findings with him, which only showed minimal to mild disease at the L5-S1 level (without canal stenosis).  The examiner opined that that mild change would not likely cause erectile dysfunction.  The examiner further opined that they could not find any valid medical reasoning that would support an aggravation.  

At a VA examination in March 2012, the Veteran reported his erectile dysfunction was due to his PTSD and diabetes mellitus, type II.  He stated he also felt his problems were secondary to medications taken for his service-connected back condition.  The Veteran reported being service connected for PTSD since 2003 and that he denied any medication use for PTSD ever.  The Veteran felt that erectile dysfunction was associated with Lyrica and morphine; morphine use was reportedly for about seven to nine years and Lyrica use was for less time.  He reported that he estimated the last time he had an erection or partial erection was 15 years ago.  The examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of or aggravated beyond natural progression by his PTSD and the medications taken for the service-connected spondylosis, degenerative disc disease.  The examiner opined that with regards to the medications, the Veteran reported no erections or partial erections for approximately 15 years.  The examiner opined that his present medications would not likely be the cause or aggravation of his condition since he reported taking his current medications for about seven years.

The examiner opined that with regards to PTSD, in their opinion, there was no well-founded, well-grounded studies indicating PTSD caused erectile dysfunction.  The examiner noted that in a recent small study of sexually active veterans, combat veterans with PTSD experienced a higher rate of sexual dysfunction than veterans without PTSD and showed impairment with sexual function.  The examiner noted that many of those veterans were on psychotropic medication, and this Veteran reported no use of such medications for PTSD.  The examiner opined that that study did not relate well to the Veteran since he would be unable to be a participant in that study due to his report of an inability to be sexually active.  The examiner noted that the Veteran had obesity, tobacco use disorder of 40 years, hypertriglyceridemia and diabetes mellitus, type II, conditions with a well-established effect on the microvasculature of the reproductive system and sexual dysfunction.  The examiner concluded that the available evidence did not support the claim.

An addendum opinion was obtained in July 2012 following the submission of medical research by the Veteran's representative showing a relationship between PTSD and erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was less likely as not secondary to the service-connected PTSD.  The examiner noted that the studies submitted by the Veteran had less than 100 patients, while the examiner opined that well-founded and well-grounded studies used thousands of patients; that left wide open the opportunity for chance and comorbidities causing the erectile dysfunction.  The examiner again noted the Veteran's comorbidities discussed in the earlier opinion.  The examiner reiterated that there were no well-founded, well-grounded studies indicating PTSD caused erectile dysfunction.  The examiner also noted in the small recent study submitted by the Veteran, those in the study were on psychotropic medications (well known to cause erectile dysfunction) and the Veteran reported no use of psychotropic medications.  The examiner also noted that further studies submitted by the Veteran studied sexual satisfaction, not erectile dysfunction.  The examiner again noted the Veteran had well-established risks including extreme obesity, tobacco use disorder, a history of poorly controlled hypertriglyceridemia and uncontrolled diabetes mellitus, type II, conditions which had a well-established effect on the microvasculature of the reproductive system.  The examiner observed that that those conditions were well known to cause sexual dysfunction and there was well-grounded literature to support it.  The examiner concluded that the available evidence did not support the claim.
Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is not warranted.  Although the evidence shows that the Veteran currently has erectile dysfunction, it does not show that it is related to his military service, to include being secondary to the service-connected lumbar spondylosis and degenerative disc disease and/or PTSD.

Initially, the Board notes that the Veteran has not claimed that his erectile dysfunction is directly related to service.  Rather, he claimed it is secondary to his service-connected lumbar spine and psychiatric disabilities.  However, as the rating decision on appeal addressed service connection on a direct basis, the Board will do so as well.  

The evidence does not show that the Veteran incurred any event, injury or disease to his genitourinary and male reproductive system or that his erectile dysfunction had its onset in service.  Indeed, he has not contended as such.  His STRs are silent for any complaints associated with erectile dysfunction.  As discussed above, he was shown to have a normal genitourinary system in November 1976.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his genitourinary and male reproductive system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his genitourinary and male reproductive system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection on a direct basis.  In this case, the Veteran reported having erectile dysfunction for approximately 15 years in 2012, rendering the onset around 1997.  None of the Veteran's treatment records contain any opinion indicating that his erectile dysfunction had its onset during service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of erectile dysfunction complaints, symptoms, or findings for two decades between the period of active service and the earliest evidence of a report of erectile dysfunction is itself evidence which tends to show that erectile dysfunction did not have its onset in service or for many years thereafter.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected lumbar spondylosis and degenerative disc disease and/or PTSD either caused or aggravated his erectile dysfunction.  The only medical opinions of record as to secondary service connection are those of the December 2011 and March 2012 examiners.  As the examiners' negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinions great probative value.  The March 2012 examiner also addressed the medical research submitted by the Veteran.  The December 2011 and March 2012 examiners' opinion are uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of erectile dysfunction being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between erectile dysfunction and his active duty or his service-connected lumbar spondylosis and degenerative disc disease and/or PTSD, service connection for erectile dysfunction is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between erectile dysfunction and the Veteran's active duty, including his service-connected lumbar spondylosis and degenerative disc disease and/or PTSD, service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected lumbar spondylosis and degenerative disc disease and/or PTSD is denied.  See 38 U.S.C.A §5107.  

	C.  SMC

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

The Veteran's VA examinations and treatment records throughout this appeal have not shown that he is permanently housebound by reason of his service-connected disabilities.  The Veteran has not contended that he is housebound; rather, he is seeking SMC based on having a 100 percent rating along with additional service-connected disability or disabilities independently ratable at 60 percent.  See July 2011 claim; February 2012 substantive appeal.  

The Veteran was awarded a TDIU in June 2004.  The June 2004 rating decision shows that the award was based upon the combined effects of the Veteran's service-connected PTSD, back condition, and right hip condition.  None of the Veteran's service-connected disabilities are individually rated as 100 percent disabling.  Although the Board is remanding the claims for increased ratings for radiculopathy of the bilateral lower extremities, the maximum rating available under the applicable diagnostic code is 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code DC) 8620 (2013).  As such, the Veteran cannot possibly be awarded a 100 percent disability rating for either lower extremity.  

In this case, although the award of a TDIU may satisfy the "rated as total" element of section 1114(s), the Veteran's TDIU was based upon multiple service-connected disabilities.  Therefore, the Veteran does not meet the criteria for SMC payable at the housebound rate based upon a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent.  Additionally, as the evidence does not show, nor does the Veteran contend, that his service-connected disabilities render him permanently housebound, the criteria for the award of an SMC payable at the housebound rate based on being housebound have not been met.  

The Board is sympathetic to the Veteran considering the severity of his disabilities as evidenced by the award of a TDIU.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal of entitlement to SMC payable at the housebound rate is denied.


ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for a cervical spine disorder having not been received, the application to reopen this issue is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected lumbar spondylosis and degenerative disc disease is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected lumbar spondylosis and degenerative disc disease and/or PTSD is denied.

Entitlement to SMC at the housebound rate is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  The Veteran was afforded a VA examination in December 2011.  In April 2013, he filed a new increased rating claim for the radiculopathy of his bilateral lower extremities asserting increased numbness.  As this statement indicates a worsening of these disabilities, a remand is necessary to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Nebraskan Western-Iowa Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral lower extremity disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected radiculopathy of the right and left lower extremities.  In particular, the examiner should opine as to whether the symptomatology results in "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


